Citation Nr: 1632815	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension to include as due to herbicide exposure.

3.  Entitlement to service connection for anemia to include as due to herbicide exposure.

4.  Entitlement to service connection for chronic kidney disease to include as due to herbicide exposure and secondary to multiple myeloma.

5.  Entitlement to service connection for a prostate disability to include as due to herbicide exposure.

6.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to August 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) as well as from an April 2014 rating decision of the San Diego VA RO.  In pertinent part, the Veteran's claims of entitlement to service connection for anemia, chronic kidney disease, hypertension, multiple myeloma, and a prostate disability were denied in the July 2013 rating decision, and his claims of entitlement to service connection for a gastrointestinal disability and peripheral neuropathy were denied in the April 2014 rating decision.  Jurisdiction currently resides at the San Diego RO.

On the Veteran's substantive appeal regarding his anemia, chronic kidney disease, hypertension, prostate disability, and multiple myeloma claims dated February 2014, he requested a videoconference hearing before a Veterans Law Judge.  However, in a statement dated March 2014, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

The Board notes that on the Veteran's June 2016 Informal Hearing Presentation (IHP), the Veteran's representative addressed the Veteran's claim of entitlement to service connection for multiple myeloma as entitlement to service connection for Hodgkin's disease.  However, as the Veteran has appealed to the issue of multiple myeloma specifically, the Board will continue to address his claim as such.

The Board observes that the Veteran completed his appeal of service connection for multiple myeloma via a VA Form 9 dated February 2014 and completed his appeal of service connection for peripheral neuropathy via a VA Form 9 dated February 2016.  In May 2016, the Veteran submitted claims of entitlement to service connection for multiple myeloma and peripheral neuropathy.  However, in June 2016, the RO received notification from the Veteran that he wanted to withdraw the multiple myeloma and peripheral neuropathy claims that were specifically filed in May 2016.  Indeed, it appears that the Veteran wishes to continue the multiple myeloma claims and peripheral neuropathy claims that were previously appealed to the Board as he specifically noted the claims that were filed in May 2016 should be withdrawn.  As such, the Board will continue to address the Veteran's multiple myeloma and peripheral neuropathy claims herein.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to payment of or reimbursement by VA for medical expenses incurred in connection with surgery provided at Riverside County Regional Medical Center was raised by the Veteran in a statement dated May 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy, hypertension, anemia, chronic kidney disease, GERD, and a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his service.
 
2.  The Veteran's diagnosed multiple myeloma is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for multiple myeloma.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the Veteran's claim of entitlement to service connection for multiple myeloma in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

Service connection for multiple myeloma

The Veteran asserts that he is entitled to service connection for multiple myeloma because he served in the inland waters of Vietnam while he served aboard the USS Bennington.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA laws and regulations additionally provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including multiple myeloma, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Here, the Veteran has been diagnosed with multiple myeloma.  See, e.g., a September 2012 VA Agent Orange Protocol Examination Note. 

The Veteran's primary argument, then, is that he is entitled to service connection for his diagnosed multiple myeloma because he served on the inland waters of Vietnam and is therefore presumed to have been exposed to Agent Orange while there.

As noted, under VA law, "Service in the Republic of Vietnam" requires that a service member must have set foot on the landmass of Vietnam, or been present on a smaller "brown water" vessel navigating its inland waterways.  See Haas, 525 F.3d at 1193, 1197 (upholding VA's interpretation of the applicable regulations as requiring that a Veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam. VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water," and smaller "brown water" vessels that patrolled near shore or along rivers); see also 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  Inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  See VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H, 2a (providing that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways). 

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  

In the instant case, the Veteran served aboard the USS Bennington, an anti-submarine aircraft carrier that operated in the coastal waters off the shore of Vietnam in December 1966.  In this regard, Deck Logs from the USS Bennington reflect that the ship entered Qui Nhon Harbor in Vietnam on December 26, 1966.  VA previously extended the presumption of exposure to herbicides to Veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor.  Pertinently, VA has determined that on December 26, 1966, the USS Bennington entered Qui Nhon Bay Harbor to pick up Bob Hope for an onboard Christmas show.  Therefore, the USS Bennington ship that entered Qui Nhon Bay on this date has the requisite "brown water" service to avail those serving on it the presumption of herbicide exposure under 38 CFR § 3.307(a)(6)(iii).  See U.S. Navy and Coast Guard ships that operated in Vietnam,
http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.

The Board notes that VA has recently determined that Qui Nhon Bay Harbor is considered to be offshore waters of Vietnam as opposed to an inland waterway.  However, in the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of herbicide exposure to Veterans who served aboard vessels that entered Qui Nhon Bay Harbor during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or any other offshore waters.  See VA Adjudication Procedure Manual M21-1 (M21-1), IV.ii.1.H.2.c.  

Crucially, as the Veteran's period of service on the USS Bennington while it entered Qui Nhon Harbor is already on VA's "ships list," the Board finds that the USS Bennington entering Qui Nhon Bay in December 1966 has the requisite "brown water" service to avail those serving on them, to include the Veteran, the presumption of herbicide exposure under 38 CFR § 3.307(a)(6)(iii).  As such, the Veteran is deemed to have "served in the Republic of Vietnam" as that term is used in VA laws and regulations.  The Veteran is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. §§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii). 

In light of the foregoing, the Veteran is entitled to service connection for multiple myeloma on a presumptive basis under 38 C.F.R. § 3.309(e).  Therefore, the Veteran's claim of entitlement to service connection for multiple myeloma is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for multiple myeloma to include as due to herbicide exposure is granted.

REMAND

With regard to the Veteran's claims of entitlement to service connection for peripheral neuropathy, hypertension, anemia, chronic kidney disease, a prostate disability, and a gastrointestinal disability, he contends that these disabilities are related to his service, to include as due to herbicide exposure.  As discussed above, the Board has conceded the Veteran's exposure to herbicides during his service aboard the USS Bennington.  The Board further notes that the current medical evidence documents diagnoses of GERD, peripheral neuropathy, hypertension, anemia, chronic kidney disease, and an enlarged prostate.

The Board also notes that the Veteran submitted a statement dated April 2014 wherein he reported that during service on the USS Bennington, he ran out of drinking water and had to drink, shower, and eat food washed in desalinated water that also had Agent Orange residue in it.  In support of his claims, the Veteran submitted statements received in March 2014 from his brothers, J.B. and D.B., who reported that they served with the Veteran aboard the USS Bennington and similarly reported that they ran out of fresh water and had to take in salt water to purify it for drinking, cooking and showering.  Notably, J.B. reported that the desalinated water was somewhat cloudy in appearance and therefore not as clear as pure water.  

Although the Veteran's service treatment records are absent complaints of or treatment for symptoms related to hypertension, peripheral neuropathy, a gastrointestinal disability, chronic kidney disease, prostate disability, and anemia, the Board notes that the Veteran, J.B., and D.B. are competent to report that they had to drink desalinated water during service aboard the USS Bennington.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has no reason to doubt their statements, and finds them credible with regard to drinking desalinated water during service.  

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure. However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Although the Board notes that D.B., M.D., a private physician, provided a medical opinion dated April 2014 that links the Veteran's current hypertension to in-service herbicide exposure, he did not provide a rationale for his finding.  Thus, as there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active service.  See 38 C.F.R. 
§ 3.159(c)(4) (2015).

With respect to the Veteran's claims of entitlement to service connection for a prostate disability, chronic kidney disease, and anemia, the Board notes that these disabilities are not among the listed diseases for which service connection due to herbicide exposure may be presumed under 38 C.F.R. § 3.309(e).  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board observes that Dr. D.B. also noted in his April 2014 medical opinion that it is at least as likely as not that the Veteran's chronic kidney disease is related to in-service herbicide exposure.  However, he did not provide a rationale for his conclusion.  There is no other medical opinion of record as to whether the Veteran's chronic kidney disease is related to his service.  Also, there is no evidence currently associated with the Veteran's claims folder that offers an opinion as to a possible causal relationship between the Veteran's prostate disability and anemia and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's prostate disability, chronic kidney disease, and anemia are etiologically related to his active service.  

Additionally, the September 2012 VA Agent Orange Protocol Examination Note documented a diagnosis of multiple myeloma "with kidney complications (stage 3 kidney disease)."  Although no rationale was provided for this finding, it appears that the Veteran's current chronic kidney disease is due to his now service-connected multiple myeloma.  Therefore, the Board finds that on remand, an opinion as to whether the Veteran's chronic kidney disease is caused or aggravated by the multiple myeloma should also be obtained. 

With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy, the Board notes that early-onset peripheral neuropathy is among the listed diseases for which service connection due to herbicide exposure may be presumed under 38 C.F.R. § 3.309(e).  However, the current medical evidence is unclear as to whether the Veteran has early-onset peripheral neuropathy.  While Dr. D.B. linked the Veteran's current peripheral neuropathy to in-service herbicide exposure in the April 2014 opinion, he did not provide a rationale for his finding and did not address whether the Veteran has early-onset peripheral neuropathy.  Indeed, the medical evidence also indicates that he has sciatica radiating from his back.  See a private treatment record from N.Y., M.D., dated July 2000.  In light of these ambiguities, the Board finds that on remand, a medical opinion should be obtained as to whether the Veteran has early-onset peripheral neuropathy that is due to service to include herbicide exposure.

Finally, with regard to the Veteran's claim of entitlement to service connection for a gastrointestinal disability, as discussed above, the Veteran appears to have contended that drinking desalinated water during service aboard the USS Bennington caused his current disabilities to include the gastrointestinal disability.  Therefore, the Board finds an opinion should be obtained as to whether the Veteran's current GERD is related to his drinking of desalinated water during service.  See 38 C.F.R. § 3.159(c)(4), supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA examination to determine the etiology of his gastrointestinal disability diagnosed as GERD, peripheral neuropathy, hypertension, anemia, chronic kidney disease, and prostate disability.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has early-onset peripheral neuropathy that is related to his service to include herbicide exposure.

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current prostate disability to include diagnosed enlarged prostate is related to his service to include herbicide exposure.

c. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current anemia is related to his service to include herbicide exposure.

d. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current hypertension is related to his service to include herbicide exposure.  In making this determination, the examiner should address the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549  (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

e. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current chronic kidney disease is related to his service to include herbicide exposure.

f. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's chronic kidney disease due to or caused by the service-connected multiple myeloma?

g. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's chronic kidney disease is aggravated by his multiple myeloma?  By aggravation, the Board means a chronic increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's chronic kidney disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the multiple myeloma. 

h. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's gastrointestinal disability diagnosed as GERD is related to his service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  In particular, the examiner should consider the Veteran's credible report of herbicide exposure and drinking desalinated water during service aboard the USS Bennington.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


